Title: To John Adams from William Cranch, 29 March 1817
From: Cranch, William
To: Adams, John


				
					Dr. Sir,
					Alexandria March 29. 1817
				
				Please to present my thanks to my aunt for her kind letter; and accept my congratulations on the prospect of your soon seeing your excellent son again after so long an absence; as well as upon the occasion which recalls him to his Country.I am rejoiced to see all parties approximating those orthodox political principles which you have so long advocated, and for the rigid adherence to which you have endured so much calumny.The fleeting censure of party is no more to be compared with the praise of the faithful historian, than the sufferings of this life are to be compared with the glory of the next.Accept the assurances of the grateful affection / of your obliged & most respectful  / Nephew
				
					W. Cranch:
				
				
			